Order entered November 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01076-CV

                                  GARY A. ROSE, Appellant

                                                V.

                            MARION ROSE MCBRIDE, Appellee

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-0521-2010

                                            ORDER
       The reporter’s record in this case is overdue. By order dated April 9, 2015, we informed

Court Reporter Kelly Bryant that the reporter’s record in this case was overdue, that our records

showed appellant is indigent and entitled to proceed in this Court without payment of costs, and

ordered her to file the overdue reporter’s record. By order dated July 31, 2015, we again ordered

Ms. Bryant to file the overdue reporter’s record and expressly cautioned Ms. Bryant that failure

to do so within fifteen days might result in an order that she not sit as a court reporter until she

complied with this Court’s orders. On August 19, 2015, we notified Ms. Bryant by postcard that

although she had attempted to file the reporter’s record, it was not filed because it was missing

the exhibits in the exhibit volume. We directed Ms. Bryant to file a corrected reporter’s record

within three days. After contacting Ms. Bryant, she again attempted to file the exhibits on
October 26, 2015, but the exhibits were not filed because they did not comply with the rules 34.6

or 35 of the Texas Rules of Appellate Procedure. To date, Ms. Bryant has not filed the reporter’s

record or otherwise corresponded with the Court regarding the reporter’s record.

       Accordingly, we ORDER Court Reporter Kelly Bryant to file a complete reporter’s

record, including the exhibits, within TEN DAYS of the date of this order. We EXPRESSLY

CAUTION Court Reporter Kelly Bryant that failure to comply with this order WILL result in

an order that she may not sit as a court reporter until she complies with the orders of this Court.

       We DIRECT the Clerk of the court to send copies of this order, by electronic

transmission, to all parties, to Court Reporter Kelly Bryant, and to the Honorable Weldon

Copeland, Presiding Judge of the Collin County Probate Court.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE